     Case 4:20-cv-03709 Document 53 Filed on 11/02/20 in TXSD Page 1 of 4

                                                                                     United States Courts
                                                                                   Southern District of Texas
                        IN THE UNITED STATES DISTRICT COURT                                 FILED
                            SOUTHERN DISTRICT OF TEXAS                                November 02, 2020
                                                                                                 
                                 HOUSTON DIVISION                                David J. Bradley, Clerk of Court

Steven Hotze, M.D., Wendell Champion,
Hon. Steve Toth, and Sharon Hemphill,

       Plaintiffs,
                                                                                      Civil Action
v.
                                                                           No. 4:20-cv-03709-ASH
Chris Hollins, in his official capacity as Harris
County Clerk,

       Defendant.

Brief on Behalf of Amicus Curiae the Libertarian Party of Texas in Support of Defendant



                                                    Jared G. LeBlanc
                                                    Texas Bar No. 24046279
                                                    Fed. I.D. 575408
                                                    jleblanc@gamb.com
                                                    Brandon A. O’Quinn
                                                    Texas Bar No. 24092914
                                                    boquinn@gamb.com

                                                    GORDON, ARATA, MONTGOMERY, BARNETT,
                                                         MCCOLLAM, DUPLANTIS & EAGAN, LLC

                                                    2229 San Felipe
                                                    Suite 1100
                                                    Houston, Texas 77019
                                                    713.333.5500

                                                    Attorneys for the Libertarian Party of Texas




                                                                                             Page 1
       Case 4:20-cv-03709 Document 53 Filed on 11/02/20 in TXSD Page 2 of 4




                                           Interest of Amicus Curiae

         Amicus curiae is the Libertarian Party of Texas (“LPTexas”). LPTexas’ fundamental

platform is to create “a world of liberty; a world in which all individuals are sovereign over their

lives and no individuals are forced to sacrifice their values for the benefit of others.”1 LPTexas

has federal candidates on the ballot in each of Texas’ 254 counties.2 The results of those

elections have significant implications for LPTexas’ ballot access in the next election cycles.

         LPTexas is required under the Election Code to nominate its candidates by convention.

Its nomination procedures are framed by Chapter 181 of the Texas Election Code. As a qualified

political party, LPTexas has “ballot status,” meaning, the Libertarians are entitled to have

nominees appear on the general election ballot. However, to maintain the ballot status, LPTexas

must receive at least 2% of the votes in a statewide race. See TEX. ELEC. CODE § 181.006(c). If

LPTexas does not achieve the vote threshold, the Election Code does provide an “alternative”

method of ballot qualification, but it is virtually unattainable for a third-party. See id. at §

181.005(a).

         It should go without saying that LPTexas supports the right of every eligible voter to

have his or her vote counted. And if the Court adopts Plaintiffs’ interpretation of Texas law,

LPTexas, its federal candidates, and its members will suffer injury in this election cycle. They

will suffer as to their rights of association and ballot access.




1
  See Libertarian Party of Texas State Platform, available online at http://www.lptexas.org/platform, last visited
August 31, 2020.
2
  Because the Elections Clause only applies to federal elections, LPTexas files this brief only on behalf of its interest
in its federal candidates.

                                                                                                                Page 2
      Case 4:20-cv-03709 Document 53 Filed on 11/02/20 in TXSD Page 3 of 4




       No counsel for a party authored this brief in whole or in part and no person or entity,

other than amicus curiae and their counsel, has contributed money that was intended to or did

fund the preparation or submission of this brief.

                                             Argument

       LPTexas, its federal candidates, and its voters are yet again in peril of being collateral

damage to the ongoing battle between the two major political parties. The Court should not be

their enabler. No matter how they cast it, Plaintiffs’ case is asking this federal court to interpret

Texas law which the Supreme Court of Texas has twice declined to do.

       Plaintiffs’ argument is at its core a results-based interpretation that will inflict direct harm

on the people of Harris County and would have long lasting implications for LPTexas’ rights of

ballot access in this state. See TEX. ELEC. CODE § 181.006. In a tacit acknowledgement that the

use of drive-thru polling locations squares with the plain language of the Election Code,

Plaintiffs turn to a novel (yet strained) argument. Essentially, their argument goes, because

drive-thru voting has some common characteristics with curbside voting, the Court should

impose Plaintiffs’ results-based interpretation on the statute.

       LPTexas faced a similar argument this year, and the Supreme Court of Texas rejected it.

See In re Tex. House Republican Caucus PAC, ____ S.W.3d ____, 20-0663, 2020 WL 5351318

(Tex. Sept. 5, 2020). Id. In Republican House Caucus, the petitioners argued that the court

should disregard the statutory language because the nature of the statutory requirement was more

substantively similar to a process requirement than an eligibility requirement. The Supreme

Court of Texas rejected that interpretation and interpreted the statute as it was written, declining

to rewrite the statute. Id. The same principle applies here. Drive-thru voting complies with




                                                                                                Page 3
       Case 4:20-cv-03709 Document 53 Filed on 11/02/20 in TXSD Page 4 of 4




Section 85.062 of the Election Code, and that compliance is not undermined by the existence of

another form of voting.3 The votes should be counted.



                                                     Respectfully submitted,

                                                     By: /s/ Jared G. LeBlanc
                                                        Jared G. LeBlanc
                                                        Texas Bar No. 24046279
                                                        Fed. I.D. 575408
                                                        jleblanc@gamb.com

Brandon A. O’Quinn
Texas Bar No. 24092914
boquinn@gamb.com

GORDON, ARATA, MONTGOMERY, BARNETT,
     MCCOLLAM, DUPLANTIS & EAGAN, LLC

2229 San Felipe
Suite 1100
Houston, Texas 77019
713-333-5500

                                            Certificate of Service

       I certify that on November 2, 2020, I served a true and correct copy of this paper on all
counsel of record through the Clerk’s ECF system.

                                                              /s/ Jared G. LeBlanc
                                                              Jared G. LeBlanc




3
 Plaintiffs’ arguments about “assistance” are similarly flawed because the Election Code is specific and narrow
about what constitutes “assistance.” See TEX. ELEC. CODE § 64.0321.

                                                                                                            Page 4
